          Case 1:19-cv-03412-CRC Document 15 Filed 07/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                  )
                                                  )
NORBERT BASENGEZI KATINTIMA                       )
                                                  )
                               Plaintiff,         )
                                                  )
CORNEILLE YOBELUO NANGAA                          )             Civil Docket No. 19-cv-03412 (CRC)
                                                  )
                               Plaintiff,         )
                                                  )
MARCELLIN MUKOLO BASENGEZI                        )
                                                  )
                               Plaintiff,         )
                                                  )
               v.                                 )
                                                  )
ANDREA M. GACKI, in her official capacity as )
Director of the Office of Foreign Assets Control, )
and THE UNITED STATES DEPARTMENT                  )
OF THE TREASURY, OFFICE OF FOREIGN                )
ASSETS CONTROL                                    )
                                                  )
                               Defendants.        )
__________________________________________)

                        PLAINTIFFS’ STIPULATION OF DISMISSAL

        Plaintiffs Norbert Basengezi Katintima, Corneille Yobeluo Nangaa, and Marcellin Mukolo

Basengezi (collectively “Plaintiffs”) respectfully stipulate to dismiss this consolidated action

without prejudice. The Federal Rules of Civil Procedure allow plaintiffs to “dismiss an action

without a court order by filing a stipulation of dismissal signed by all parties who have appeared.”

Fed. R. Civ. P. 41(a)(1)(A)(ii). On July 22, 2020, all parties to this litigation executed a settlement

agreement settling Plaintiffs’ claims in this consolidated action. Pursuant to this agreement,

Plaintiffs agreed to file a stipulation of dismissal of this action in return for Defendants’ observance
         Case 1:19-cv-03412-CRC Document 15 Filed 07/22/20 Page 2 of 2




of the conditions and terms contained in that agreement. For this reason, Plaintiffs stipulate to

dismiss this action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).



Dated: July 22, 2020                                          Respectfully submitted,

                                                              /s/ Erich C. Ferrari
                                                              Erich C. Ferrari, Esq.
                                                              FERRARI & ASSOCIATES, P.C.
                                                              1455 Pennsylvania Avenue, NW
                                                              Suite 400
                                                              Washington, D.C. 20004
                                                              Telephone: (202) 280-6370
                                                              Fax: (877) 448-4885
                                                              Email: ferrari@falawpc.com
                                                              D.C. Bar No. 978253

                                                              Counsel for Plaintiffs



                                                              ETHAN P. DAVIS
                                                              Acting Assistant Attorney General

                                                              DIANE KELLEHER
                                                              Assistant Branch Director

                                                              /s/ Antonia Konkoly
                                                              ANTONIA KONKOLY
                                                              KEVIN SNELL
                                                              Trial Attorneys
                                                              United States Department of Justice
                                                              Civil Division, Federal Programs
                                                              Branch
                                                              1100 L Street, N.W.
                                                              Washington, DC 20005
                                                              Tel: (202) 514-2395
                                                              Fax: (202) 616-8460
                                                              Email: antonia.konkoly@usdoj.gov
